Cole, J.,
dissenting. I am of opinion that the law is repealed'under which the special tribunal for the trial of the accused was formed. She was tried under Act No. 43, p. 37, Session Acts, 1855, being- “ an Act to provide for the trial of slaves accused of capital crimes in the parish of Orleans.”
On the 19th of March, 1857, “an Act relative to slaves” was passed. Session Acts, 1857, p. 229.
An examination of this Act shows that it was intended for the whole State ; it enacts the different crimes for which slaves may be prosecuted and punished, and declares the mode of prosecution and the constitution of the tribunal which is to have jurisdiction.
This Act appoints the place of execution of slaves, and the way they are previously to be appraised, and how the owner is to be paid the value of his slaves that are condemned.
It points out the nature of evidence that may be received, and the degrees of consanguinity within which a person shall not be a good juror for the trial of slaves.
In De Armes' case, 10 M. 172, Martin, J., says : ’ “ A statute is said to repeal a former one when it is contrary thereto in matter.” Leges posteriores, priores contra/i'ias abrogcmt.
The statute of 33 H. 8, 3, provided, that any person examined before the king’s counsel, who confesses treason, shall be tried in the county where the king- pleases, and it was held to be repealed by that of 2 Ph. and M,, which directs that all trials for treason shall be according to the common law.
The reason is apparent, says Judge Martin, “for the latter statute directed that all trials for treason, which include those of persons mentioned in the statute of Hen. 8, should be in the course pointed out by the common law, and this was contrary to the provision of the statute of H. 8.
“A statute is also said to repeal a former one, where it enacts a thing inconsistent with it. So the statute of 1 Ed. 6, 2, which provided that ‘ process shall be in the king’s name,’ was held to be repealed by that of 1 and 2 Ph. and M. 2, which provides, that ‘ all ecclesiastical jurisdiction of bishops, &c., shall be in the same estate as to process, as it was in the time of H. 8.’ ‘ Eor the two provisions were inconsistent.’ ”
In the same case of De Armas, Judge Martin says: “ That old laws are abrogated and repealed by those which are posterior, only when the latter are couched in negative terms, or are so clearly repugnant to the former, as to imply a negative. Second, a particular law is not repealed by a subsequent general law, unless there be such repugnancy between them, that they cannot both be complied with under any circumstances.”
If we apply these principles to the case at bar, it will appear that the Act of 1855, No. 43, under which the prisoner was tried, has been repealed:
The form and mode of trial of slaves under the Act of 1857, is materially different from that of 1855 ; the latter Act provides, “That such slaves as may be accused of capital crimes in the parish of Orleans, shall be tried by a tribunal composed of the Judge of the Pirst District Court of New Orleans and six citizens, slaveholders in said parish, chosen and convoked by said Judge.” .The Act of 1857, provides, “ That whenever it shall be necessary to try a slave accused of a capital offence, the Justice of the Peace before whom the complaint shall have been made, shall notify another Justice in the parish of the charges that have been preferred against such slave, and shall require such *812Justice to attend at his office the day after the receipt of such notification, or as soon afterwards as practicable, for the purpose of chosing ten persons, owners of slaves, to assist at the trial of the accused.”
It cannot be denied that the Act of 1867 is a general law for slaves in every part of the State, because it contains an enumeration of the crimes of slaves; of their mode of trial; of their appraisement when condemned; of the mode of being paid; of the number of jurors a slave accused of a capital crime has the right to challenge peremptorily; and provides, that no slave shall be entitled to his freedom, under the pretence that he has been, with or without the consent of bis owner, in a country where slavery does not exist, or in any of the States where slavery is prohibited; that no slave shall be admitted as a witness either in civil or criminal matters, for or against a free person of color, except in case such free individual be charged with having raised or attempted to raise an insurrection among the slaves of the State, or adhering to them by giving them aid and comfort in any manner whatever.
It must also be admitted, that the Act of 1857 is inconsistent with that of 1855, so far as the mode of trial is concerned, and they are so repugnant to one another, that both cannot exist.
The Act of ’55 gives the slave in capital trials only, the Judge and six jurors; the Act of’57, entitles them, in capital cases, to two Justices and ten jurors, of which one justice and nine jurors shall constitute a quorum.
The Act of '57 also contains some privileges, such as the number the slave is entitled to challenge without cause, and the exclusion of certain relations of the proprietor of the accused which are not in the Act of ’55.
As I consider the Act of 1857 is a general law for slaves in the whole State, and as its provisions a,re inconsistent with and repugnant to the Act of’55, and as there is no repealing clause in the Act of 1857, of all laws or parts of laws conflicting with the provisions of this Act, and all laws on the same subject, matter, I believe the Act of 1855 is repealed, and the judgment ought to be reversed.